[Cite as State v. Skiver, 2010-Ohio-979.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PAULDING COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 11-09-07

        v.

RIKKI L. SKIVER,                                           OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Paulding County Common Pleas Court
                            Trial Court No. CR-09-515

                                       Judgment Affirmed

                             Date of Decision: March 15, 2010




APPEARANCES:

        John E. Hatcher for Appellant

        Joseph R. Burkard for Appellee
Case No. 11-09-07


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Rikki L. Skiver (“Skiver”) brings this appeal

from the judgment of the Court of Common Pleas of Paulding County denying her

motion to suppress. For the reasons set forth below, the judgment is affirmed.

       {¶2} On December 31, 2008, Skiver was stopped by Trooper Shawn

Cook (“Cook”) for allegedly failing to stop at a stop sign. During the stop, Skiver

gave Cook the name and social security number of her sister as her identity. On

February 13, 2009, Skiver was indicted on one count of identity fraud in violation

of R.C. 2913.49(B)(2), a fifth degree felony. Skiver entered a plea of not guilty on

February 23, 2009. On April 14, 2009, Skiver filed a motion to suppress all

evidence obtained after the stop. The basis for the motion was that Cook allegedly

lacked probable cause to stop the vehicle. A hearing on the motion was held on

April 28 and May 8, 2009. On May 11, 2009, the trial court overruled the motion

to suppress. Skiver changed her plea to no contest on July 21, 2009. The trial

court then found Skiver guilty of identity fraud. On September 3, 2009, the trial

court sentenced Skiver to three years of community control.         Skiver now is

appealing the denial of her motion to suppress and raises the following assignment

of error.

        The trial court erred as a matter of law in overruling [Skiver’s]
        motion to suppress the stop of her automobile.




                                        -2-
Case No. 11-09-07


       {¶3} The argument for the sole assignment of error is that the trial court

should have granted the motion to suppress because Cook lacked probable cause

to execute the traffic stop.

        When we consider a trial court’s denial of a motion to suppress,
        this court’s standard of review is divided into two parts. In
        State v. Lloyd (1998), 126 Ohio App.3d 95, 100, 709 N.E.2d 913,
        the court stated: “[O]ur standard of review with respect to
        motions to suppress is whether the trial court’s findings are
        supported by competent, credible evidence. State v. Winand
        (1996), 116 Ohio App.3d 286, 288, 688 N.E.2d 9, citing
        Tallmadege v. McCoy (1994), 96 Ohio App.3d 604, 608, 645
        N.E.2d 802. * * * [T]his is the appropriate standard because ‘“in
        a hearing on a motion to suppress evidence, the trial court
        assumes the role of trier of facts and is in the best position to
        resolve questions of fact and evaluate the credibility of
        witnesses.”’ State v. Hopfer (1996), 112 Ohio App.3d 521, 548,
        679 N.E.2d 321, quoting State v. Venham (1994), 96 Ohio App.3d
        649, 653, 645 N.E2d 831. However, once we accept those facts as
        true, we must independently determine, as a matter of law and
        without deference to the trial court’s conclusion, whether the
        trial court met the applicable legal standard.”

State v. Preztak, 181 Ohio App.3d 106, 2009-Ohio-621, ¶22, 907 N.E.2d 1254.

This court has previously held that probable cause for a traffic stop is present

when an officer has reason to believe that a traffic violation has occurred. State v.

Dicke, 3d Dist. No. 2-07-29, 2007-Ohio-6705.

       {¶4} In this case, Cook testified as follows.

        Q. And when you – after you noticed Ms. Skiver’s vehicle,
        what occurred next?

        A. After that, the vehicle approached the stop sign at 162. I
        observed the vehicle to not stop completely at the stop sign. It


                                         -3-
Case No. 11-09-07


        rolled the stop sign and then it continued through the
        intersection travelling south on Road 33.

        Q. Approximately how far away from the stop sign location
        where Ms. Skiver was were you when you noticed the car not
        stopping?

        A. I was, I was on the east side of Road 33 on 162. I was
        approximately five to six car lengths from the intersection.

        Q. Okay. And was there anything obstructing your view of
        Ms. Skiver’s car that evening?

        A.   No.

April 28, 2009 Tr. 9. Skiver presented testimony of a witness that she did come

to a complete stop. However, the trial court, who observed the witnesses, made

the following finding of fact.

        WHEREUPON, the Court having considered the evidence
        adduced finds that on December 31, 2008, Trooper Cook
        observed the Defendant fail to come to a complete stop at the
        intersection of County Road 33 and Township Road 162 and
        that the officer did have probable cause to stop the Defendant
        for the violation of [R.C. 4511.43(A)].

May 11, 2009 Entry. The factual finding of the trial court that Cook had observed

a traffic violation in that Skiver failed to stop at the stop sign, is a question of fact.

The testimony of Cook at the hearing supports this finding of fact, so it is

supported by competent, credible evidence. Having found a traffic violation

occurred, the law provides that there is probable cause, which exceeds the




                                           -4-
Case No. 11-09-07


reasonable articulable suspicion required, for a stop. Thus, the trial court did not

err in overruling the motion to suppress.

       {¶5} Having found no error prejudicial to the defendant, the judgment of

the Court of Common Pleas of Paulding County is affirmed.

                                                               Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/jlr




                                        -5-